DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.



Claims 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites, in lines 3-5: “the intermediate layer comprising at least one of: group rubber, polysiloxane, grout and adhesive, and epoxy resin filled with metallic particles.” The claim appears to be invoking a Markush language, however it is done improperly and needs correction. The Examiner suggests the claim should read, “… the layer material selected from at least one of the group consisting of: rubber, polysiloxane, grout and adhesive, and epoxy resin filled with metallic particles.”

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 14 reads, in lines 4-5: “wherein a material layer is arranged between the first flange-segment and the second flange-segment.”
The Examiner notes that the claim is a method claim that adds additional structure without an appropriate method step to place the additional structure in the claim. 
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6-10, and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moberg (US Patent 3,219,370 A).

Regarding claim 1, Moberg discloses a flange (Fig. 1) for connecting to a complementary flange (Fig. 1), the flange comprising: a first flange segment (45) and a second flange-segment wherein: the first flange-segment comprises: a primary bolt circle (Fig. 1, Fig. 3, the array of bolt holes for bolt 35), comprising an annular arrangement of inclined openings (Fig. 1) configured to receive a set of fasteners (35) for connecting the flange to the complementary flange (15); and a first annular connection face configured to lie against a complementary second annular connection face of the second flange-segment (Fig. 3, where the first flange segment 45 and the second flange segment 11 meet, at around 46); and the second flange-segment comprises: on one side a second annular connected face configured to lie against the complementary first annular connection face of the first flange-segment (Fig. 3, shown where the first flange segment 45 and the second flange segment meet 11); on an opposite side a third angular connection face configured (Fig. 3, around 18, 21-25) to lie against a complementary annular connection face of the complementary flange (15) or against a first annular connection face of another first flange-segment; a first body section with a primary aperture circle (33, the holes in the second flange-segment, Fig. 2) comprising an annular arrangement of openings (Fig. 1, shows that the plurality of openings forms an annular arrangement of openings) designed to let through the set of fasteners (31) for connecting the flange to the complementary flange to and from the primary bolt circle of the first flange segment (Fig. 2); and a second body section with a secondary bolt circle (Shown as the scalloped sections on the secondary flange-segment) comprising an annular arrangement of openings to receive a set of fasteners for connecting the flange to an interim structure or to the complementary flange (Fig. 1).

Regarding claim 3, Moberg discloses all of claim 1 as above, wherein the second flange-segment has essentially a rectangular or wedged cross section (11) with or without rounded edges or comprises sub-segments having an essentially rectangular or wedged cross section with or without rounded edges.

Regarding claim 6, Moberg discloses all of claim 1 as above, wherein the secondary bolt circle is outside an outer shape of the first flange-segment (Figs 2 and 3, the secondary bolt circle is shown to be in the second flange-segments and would be outside the outer shape of the first flange-segment).

Regarding claim 7, Moberg discloses all of claim 1 as above, wherein the second flange-segment comprises two or more sub-segments (11, 15), further wherein the sub-sections are arc-sections of a ring and/or rings stacked upon each other (Fig. 3), and/or concentric rings.

Regarding claim 8, Moberg discloses all of claim 1 as above, wherein an inclined through opening (35, Fig. 3) extends through the first flange-segment to accommodate a shank (40) of a fastener extending into a complementary blind opening of the complementary flange (Fig. 3) and/or wherein a blind opening extends partway into the flange-segment to accommodate a threaded end of a fastener into the flange after passing through an inclined through opening of the complementary flange.

Regarding claim 9, Moberg discloses all of claim 1 as above, comprising an alignment feature (51, 52) shaped to engage with an inverse alignment feature of the complementary flange (Fig. 2), wherein the alignment feature comprises a number of guide pins and the inverse alignment feature comprises a number of holes designed to fit the guide pins (Col. 2:43-52).

Regarding claim 10, Moberg discloses all of claim 1 as above, wherein the second flange-segment is mounted to the first flange-segment by connection bolts extending through an opening, perpendicular to the flange connections face (Fig. 2, Fig. 3), further wherein the first flange-segment comprises multiple threads (36) and the second flange-segment comprises multiple corresponding holes designed to receive and hold the connection bolts (31, 35).

Regarding claim 12, Moberg discloses all of claim 1 as above, comprising: a primary bolt circle comprising an annular arrangement of inclined openings to receive a set of fasteners for connecting the flange to the complementary flange (Fig. 3); and a first annular connection face configured to lie against a complementary second annular connection face of the second flange-segment of the flange (Fig. 3).

Regarding claim 13, Moberg discloses all of claim 1 as above, comprising: on one side a second annular connected face configured to lie against the complementary first annular connection face of the first flange-segment (Fig. 3, shown where the first flange segment 45 and the second flange segment meet 11) of the flange; on an opposite side a third angular connection face configured (Fig. 3, around 18, 21-25) to lie against a complementary annular connection face of the complementary flange (15) or against a first annular connection face of another first flange-segment; a first body section with a primary aperture circle (33, the holes in the second flange-segment, Fig. 2) comprising an annular arrangement of openings (Fig. 1, shows that the plurality of openings forms an annular arrangement of openings) designed to let through the set of fasteners (31) for connecting the flange to the complementary flange to and from the primary bolt circle of the first flange segment (Fig. 2); and a second body section with a secondary bolt circle (Shown as the scalloped sections on the secondary flange-segment) comprising an annular arrangement of openings to receive a set of fasteners for connecting the flange to an interim structure or to the complementary flange (Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Moberg (US Patent 3,219,370 A) in view of Ericksen et al. (US PGPUB 2005/0206160 A1).

Moberg discloses all of claim 1 as above, comprising an intermediate layer (21) between the first annular connection face of the first flange-segment and the second annular connection face of the second flange-segment, and/or on the third annular connection face (shown at least on the third annular connection face in Figs. 2 and 3).
However, Moberg does not teach or suggest, “the intermediate layer comprising at least one of: group rubber, polysiloxane, ground and adhesive, and epoxy resin filled with metallic particles” as they are silent on the composition of the intermediate layer.
Ericksen et al. teaches a seal ring (120) formed from a resilient material such as rubber [0020] to provide a watertight seal.
It would have been obvious to one of ordinary skill in the art before the effective filing date to form the seal (21) of Moberg using rubber as taught by Ericksen et al. as both references are in the same field on endeavor, and one of ordinary skill would appreciate that, “The seal ring is formed of a resilient material such as rubber, such that the seal ring is able to form a substantially watertight seal.”

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Moberg (US Patent 3,219,370 A) in view of Rosengren (US PGPUB 2011/0154757 A1).

Regarding claim 14, Moberg teaches all of claim 1 as above, wherein a material layer (44, 46) is placed between the first flange-segment and the second flange-segment.
However, Moberg does not teach or suggest, “connecting the first flange-segment to a cylindrical section of a tower, and connecting the second flange-segment to the first flange-segment with the use of connection bolts.”
Rosengren teaches that flanges are used to connect segments of tower sections during the assembly of a wind turbine tower (Abstract).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to use the flange as disclosed by Moberg to connect wind turbine tower segments as both Moberg (Col. 1:10-20) and Rosengren ([0003]) teach a flange with an annular shape to connect either pipes or segments of a wind turbine tower together, and a person of ordinary skill would recognize that the flange system of Moberg is an art recognized suitability for an intended purpose (in the immediate case, joining two annular sections together) See MPEP 2144.07.

Regarding claim 15, Moberg discloses all of claim 1 as above with the flange permanently connected by fasteners inserted through the inclined opening in the primary bolt circles of the flanges (Figs. 1-3)
However, Moberg does not teach or suggest, “A tower for a wind turbine, the tower comprising a plurality of essentially cylindrical tower sections.”
Rosengren teaches that flanges are used to connect segments of tower sections during the assembly of a wind turbine tower (Abstract).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to use the flange as disclosed by Moberg to connect wind turbine tower segments as both Moberg (Col. 1:10-20) and Rosengren ([0003]) teach a flange with an annular shape to connect either pipes or segments of a wind turbine tower together, and a person of ordinary skill would recognize that the flange system of Moberg is an art recognized suitability for an intended purpose (in the immediate case, joining two annular sections together) See MPEP 2144.07.

Allowable Subject Matter
Claims 4-5 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 4, Moberg discloses all of claim 1 as above.
However, Moberg fails to teach or suggest, “wherein the primary bolt circle of the first flange-segment comprises an alternating arrangement of inclined through openings and inclined blind openings.”
The primary bolt circle of Moberg has bolts that are blind openings into the second-flange segment and do not have additional inclined blind openings in the first flange-segment as claimed.

Regarding claim 5, Moberg discloses all of claim 1 as above.
However, Moberg fails to teach or suggest, “wherein the primary aperture circle comprises slotted holes with a longitude arranged parallel to a radius of the annular connection faces, further wherein a bore of the slotted holes is collinear with a surface normal of at least one of the annular connection faces.”
Moberg shows that a bore of the slotted holes is collinear with the inclined apertures and would be at an angle to the surface normal of at least one of the annular connection faces as claimed.

Regarding claim 11, Moberg discloses all of claim 1 as above, wherein an inner diameter of the first flange segment exceeds a diameter of the second flange-segment (Fig. 2 shows the inner diameter of the first flange segments having a larger diameter than the second flange-segment)
However, Moberg fails to teach or suggest, “further wherein the outer diameter of the first flange-segment and the second-flange segment are the same.”
Moberg shows that the outer diameter of the first flange-segment is greater than the second flange-segment in Fig. 2. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent 10,378,516 B2 discloses a bolt connection for a tower of a wind turbine.
US PGPUB 2019/0071862 A1 discloses a connection element, wind turbine tower ring segment and method for connecting two wind turbine tower ring segments.
US PGPUB 2017/0211528 A1 discloses angled fasteners.
WO 2013/097865 A1 discloses a ring segment for a flange of a wind turbine tower.
US PGPUB 2010/0237614 A1 discloses a pipe connection having a reverse hub.
US PGPUB 2007/0086854 A1 discloses methods and apparatus for assembling composite structures.
US PGPUB 2006/0123735 A1 discloses a method for generating a substantially uninterrupted connection of the peripheral wall portions of two adjacent tubular segments.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C CLARK whose telephone number is (571)272-2871. The examiner can normally be reached Monday - Thursday 0730-1730, Alternate Fridays 0730-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney D Heinle can be reached on (571)-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.C./               Examiner, Art Unit 3745                                                                                                                                                                                         
/COURTNEY D HEINLE/               Supervisory Patent Examiner, Art Unit 3745